          Case 1:18-bk-12585     Doc 51-20 Filed 05/09/19 Entered 05/09/19 19:02:26          Desc
                                          UST 20 Page 1 of 2




                                                                                             UST 20

E-FILED 04/17/2019 02:05 PM / CONFIRMATION 837892 / A 1901414 / JUDGE DINKELACKER / COMMON PLEAS DIVISION / SRVR
          Case 1:18-bk-12585     Doc 51-20 Filed 05/09/19 Entered 05/09/19 19:02:26          Desc
                                          UST 20 Page 2 of 2




                                                                                             UST 20

E-FILED 04/17/2019 02:05 PM / CONFIRMATION 837892 / A 1901414 / JUDGE DINKELACKER / COMMON PLEAS DIVISION / SRVR
